SAMUEL, Judge,
concurring.
The appointing authority’s reason for dismissing the plaintiff from his position was, allegedly on occasions so frequent as to establish a continuing pattern, he left work too early, i. e., before the end of the work day, or arrived too late, i. e., after the work day had begun. As this charge necessarily includes a considerable period of time, evidence of the first two incidents should have been admitted. Nonetheless, I am satisfied that such evidence, when added to the present record, would not suffice to justify a reversal.
I feel it necessary to avoid being a part of the majority opinion solely because to do so might give the impression I approve of the ruling which excluded evidence of the first two incidents.
Accordingly, I respectfully concur.